IN THE SUPREME COURT OF IOWA
                                   No. 09–1457

                            Filed December 17, 2010


STATE OF IOWA,

      Appellee,

vs.

JAMES ALAN CHRISTENSEN,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Woodbury County,1

Arthur E. Gamble, Judge.



      The defendant appeals a district court supplemental order

requiring him to make a restitution payment to the Crime Victim

Compensation Program. REVERSED AND REMANDED.



      Susan R. Stockdale, Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Martha E. Trout, Andrew B.

Prosser, and Becky S. Goettsch, Assistant Attorneys General, and

Patrick A. Jennings, County Attorney, for appellee.




      1Upon   order of change of venue from Union County.
                                           2

PER CURIAM.

       In this appeal, we decide whether a criminal defendant ordered to

reimburse the Crime Victim Compensation Program (CVCP) is entitled to

predeprivation judicial review of the CVCP’s restitution judgment.2 See

State v. Doggett, 687 N.W.2d 97, 99 (Iowa 2004) (declining to exercise

discretion to consider all issues that were raised on further review).

Because our recent decision in State v. Jenkins, 788 N.W.2d 640 (Iowa

2010), controls, we conclude that such a review is required.                         We

accordingly reverse the decisions of the district court and court of
appeals, and remand for further proceedings.

       I. Background Facts and Proceedings.

       A Woodbury County jury convicted James Christensen of sexual

abuse in the second degree. Following judgment and sentence, the State

submitted a claim for payments previously made by the CVCP to the

victim of Christensen’s criminal conduct. The State filed a motion for

entry of restitution without a hearing, which the district court denied.

       At the restitution hearing, Christensen alleged that the CVCP’s

restitution judgment failed to comply with Iowa Code section 915.86

(2009), which governs how the CVCP is to calculate restitution.

Specifically, Christensen asserted that the CVCP erred in its calculation

of the victim’s lost wages and erroneously continued to pay the victim

restitution after the victim no longer suffered from a disability caused by

Christensen’s criminal conduct. Moreover, Christensen argued that Iowa

Code chapter 910 offended due process if it required the district court to

order reimbursement of CVCP payments without judicial review of the

CVCP’s restitution judgments.

       2The  court of appeals’ decision is final as to the other issue Christensen raises
on further review. See State v. Oberhart, 789 N.W.2d 161, 162 n.1 (Iowa 2010).
                                     3

      Rejecting Christensen’s arguments, the district court held that it

lacked the discretion to review factual determinations made by the CVCP

in awarding restitution to victims of crime.      Additionally, the district

court held that Iowa Code chapter 910 did not violate due process

because Christensen could secure relief through postdeprivation civil

and administrative proceedings. The court of appeals, without opinion,

affirmed the district court. We granted further review.

      II. Scope of Review.

      Restitution orders are reviewed for correction of errors at law.
State v. Klawonn, 688 N.W.2d 271, 274 (Iowa 2004).

      III. Discussion.

      A.   Preservation of Error.     Generally, error is preserved on an

issue if (1) a party raises the issue before the district court, (2) the

district court rules upon the issue, and (3) the party again raises the

issue on appeal.   See State v. Seering, 701 N.W.2d 655, 661–62 (Iowa

2005); State v. Hernandez-Lopez, 639 N.W.2d 226, 233 (Iowa 2002). The

State argues that Christensen failed to preserve error at the district court

level by failing to cite the statute and administrative rule claimed to have

been violated by the CVCP in calculating the amount of restitution to be

awarded to the victim. Because Christensen brought the nature of the

alleged error to the attention of the district court at the restitution

hearing, we disagree with the State and find that Christensen properly

preserved error. See Summy v. City of Des Moines, 708 N.W.2d 333, 338

(Iowa 2006).

      An issue is raised at the district court level if ―the nature of the

error has been timely brought to the attention of the district court.‖
Summy, 708 N.W.2d at 338. That a party fails to cite the specific statute

or rule in support of an issue at the district court level is not dispositive
                                    4

of whether the issue has been preserved for appeal.      See Schneider v.

State, 789 N.W.2d 138, 147 (Iowa 2010); Office of Consumer Advocate v.

Iowa State Commerce Comm’n, 465 N.W.2d 280, 283–84 (Iowa 1991); see

also Summy, 708 N.W.2d at 338 (―Error preservation does not turn . . .

on the thoroughness of counsel’s research and briefing . . . .‖). Appellate

review is warranted ―when the record indicates that the grounds for a

motion [are] obvious and understood by the trial court and counsel.‖

State v. Williams, 695 N.W.2d 23, 27 (Iowa 2005); see also Griffin Pipe

Prods. Co. v. Bd. of Review, 789 N.W.2d 769, 772 (Iowa 2010) (―Our issue
preservation rules are not designed to be hypertechnical.‖).

      At the restitution hearing, the fighting issue between the parties

was the extent to which the district court could upset a restitution

judgment made by the CVCP. Christensen and his codefendant asserted

that Iowa law called for predeprivation judicial review of the CVCP’s

factual findings, the deprivation of which would run afoul of due process.

The State countered, asserting that the district court lacked the

authority to review the amount of restitution imposed by the CVCP. The

district court sided with the State, holding that it was ―bound by the

[CVCP’s] determination‖ and therefore could not upset the CVCP’s

restitution judgment—even if it was made in violation of the statutes and

rules governing CVCP restitution judgments.

      Based on this discussion, no doubt all parties understood the

grounds upon which Christensen attacked the validity of the CVCP

restitution judgment. See Williams, 695 N.W.2d at 27. To that end, all

parties had notice of the issues raised and were afforded an opportunity

to be heard on those issues. See State v. Tobin, 333 N.W.2d 842, 844
(Iowa 1983) (observing that an underlying purpose of error preservation

is to give ―opposing counsel notice and an opportunity to be heard on the
                                       5

issue and a chance to take proper corrective measures or pursue

alternatives in the event of an adverse ruling.‖). Christensen, therefore,

timely brought the nature of the alleged error—namely, the district

court’s authority to review the CVCP’s restitution judgment—to the

attention of the district court. See Summy, 708 N.W.2d at 338.

      B. Merits. The crux of Christensen’s argument on appeal is that

the district court erred by ruling that it was bound by the CVCP’s

restitution judgment. While this case was pending on appeal, we ruled

upon a nearly identical issue in Jenkins.         In Jenkins, the defendant
alleged that the CVCP erred in finding that the defendant’s criminal

conduct directly caused the victim’s injuries.       Jenkins, 788 N.W.2d at

642; see Iowa Code § 915.86 (limiting CVCP payments to compensate

victims for injuries incurred ―as a direct result‖ of the defendant’s

criminal acts).   The district court, relying on State v. Bradley, 637
N.W.2d 206 (Iowa Ct. App. 2001), held that it lacked the discretion to

review the CVCP’s restitution judgment, regardless of whether a causal

link existed between the defendant’s criminal conduct and the victim’s

injuries. Jenkins, 788 N.W.2d at 642. Interpreting Iowa Code chapter

910 to avoid constitutional pitfalls, we reversed.

      We explained that a district court has the authority to ―review

CVCP payments to determine whether there is a causal connection with

the underlying crime . . . in order to determine the proper amount of a

restitution order.‖ Id. at 645. We reasoned that such a review of CVCP

restitution   judgments    ―provides       defendants   with   a   meaningful

predeprivation remedy to challenge erroneous CVCP payments.‖ Id.

      Jenkins controls the case at bar and commands a resolution in
favor of Christensen. We make no distinction between a district court’s

discretion to review the CVCP’s causation determinations and its
                                    6

discretion to review the CVCP’s calculation-of-benefits determinations.

In both instances, the district court is to examine whether the CVCP

abided by Iowa Code section 915.86 in rendering the restitution

judgment. See id. at 647. Doing so ensures defendants a predeprivation

review of potentially erroneous CVCP judgments.        See id.   Therefore,

relying upon the reasons set forth in Jenkins, we reverse the decisions of

the district court and court of appeals, and remand for further

proceedings consistent with our decision in Jenkins.

      REVERSED AND REMANDED.
      This opinion shall not be published.